This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 32,892

 5 CHRISTIAN V.,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark Terrence Sanchez, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Child was charged with the delinquent act of larceny. Child filed a motion to

 2 dismiss the charge on the grounds that the delay between the preliminary inquiry and

 3 the filing of the delinquency petition exceeded the time permitted by NMSA 1978,

 4 Section 32A-2-7(D) (2005). The district court denied Child’s motion and Child

 5 stipulated to having committed the larceny and was sentenced. This Court issued a

 6 calendar notice proposing to affirm the district court’s ruling, given that Child had

 7 failed to make any showing of prejudice resulting from the delay. See § 32A-2-7(D)

 8 (“If a Child is not in custody or detention, a petition shall not be dismissed for failure

 9 to comply with the time limit set forth in this subsection unless there is a showing of

10 prejudice to the child.” (emphasis added)). In response to this Court’s proposed

11 disposition, Child has filed a notice informing this Court that he does not intend to file

12 a memorandum in opposition to this Court’s notice of proposed summary affirmance,

13 but instead chooses to rely on “the facts, authorities and arguments contained in his

14 initial memorandum.” “Our courts have repeatedly held that, in summary calendar

15 cases, the burden is on the party opposing the proposed disposition to clearly point out

16 errors in fact or law.” Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754,

17 955 P.2d 683. “Failure to file a memorandum in opposition constitutes acceptance of

18 the disposition proposed in the calendar notice.” Frick v. Veazey, 1993-NMCA-119,




                                               2
1 ¶ 2, 116 N.M. 246, 861 P.2d 287. As a result, for the reasons articulated in our second

2 notice of proposed disposition, we affirm.

3   2}   IT IS SO ORDERED.



4
5                                         MICHAEL D. BUSTAMANTE, Judge

6 WE CONCUR:


7
8 JAMES J. WECHSLER, Judge


 9
10 JONATHAN B. SUTIN, Judge




                                             3